Name: Commission Directive 2007/62/EC of 4 October 2007 amending certain Annexes to Council Directives 86/362/EEC and 90/642/EEC as regards maximum residue levels for bifenazate, pethoxamid, pyrimethanil and rimsulfuron (Text with EEA relevance)
 Type: Directive
 Subject Matter: plant product;  means of agricultural production;  marketing;  technology and technical regulations;  deterioration of the environment
 Date Published: 2007-10-05

 5.10.2007 EN Official Journal of the European Union L 260/4 COMMISSION DIRECTIVE 2007/62/EC of 4 October 2007 amending certain Annexes to Council Directives 86/362/EEC and 90/642/EEC as regards maximum residue levels for bifenazate, pethoxamid, pyrimethanil and rimsulfuron (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 86/362/EEC of 24 July 1986 on the fixing of maximum levels for pesticide residues in and on cereals (1), and in particular Article 10 thereof, Having regard to Council Directive 90/642/EEC of 27 November 1990 on the fixing of maximum levels for pesticide residues in and on certain products of plant origin, including fruit and vegetables (2), and in particular Article 7 thereof, Having regard to Council Directive 91/414/EEC of 15 July 1991 concerning the placing of plant protection products on the market (3), and in particular Article 4(1)(f) thereof, Whereas: (1) The following active substances have been included in Annex I to Directive 91/414/EEC: pyrimethanil, pethoxamid, bifenazate and rimsulfuron by Commission Directives 2006/74/EC (4), 2006/41/EC (5), 2005/58/EC (6), and 2006/39/EC (7) respectively. (2) The inclusion in Annex I to Directive 91/414/EEC of the active substances concerned was based on the assessment of the information submitted concerning the proposed use. Information relating to that use has been submitted by certain Member States in accordance with Article 4(1)(f) of that Directive. The information available has been reviewed and is sufficient to allow certain maximum residue levels (MRLs) to be fixed. (3) Where no Community MRL or provisional MRL exists, Member States are to establish a national provisional MRL in accordance with Article 4(1)(f) of Directive 91/414/EEC before plant protection products containing these active substances may be authorised. (4) Community MRLs and the levels recommended by the Codex Alimentarius are fixed and evaluated following similar procedures. There are a number of Codex MRLs for bifenazate. The MRLs based on Codex MRLs have been evaluated in the light of the risks for the consumers. No risk was established when using the toxicological end points based on the studies available to the Commission. (5) The Commission review reports which were prepared for the inclusion in Annex I to Directive 91/414/EEC of the active substances concerned, fixed the Acceptable Daily Intake (ADI) and, if necessary, the Acute Reference Dose (ARfD) for those substances. The exposure of consumers of food products treated with the active substance concerned has been assessed in accordance with Community procedures. Account has also been taken of guidelines published by the World Health Organisation (8) and the opinion of the Scientific Committee for Plants (9) on the methodology employed. It is concluded that MRLs proposed will not lead to those ADIs or ARfD being exceeded. (6) In order to ensure that the consumer is adequately protected from exposure to residues resulting from unauthorised uses of plant protection products, provisional MRLs should be set for the relevant product/pesticide combinations at the lower limit of analytical determination. (7) The setting at Community level of such provisional MRLs does not prevent the Member States from establishing provisional MRLs for the substances concerned in accordance with Article 4(1)(f) of Directive 91/414/EEC and Annex VI to that Directive. It is considered that a period of four years is sufficient to permit further uses of the active substance concerned. The provisional MRLs should then become definitive. (8) It is therefore necessary to modify the MRLs set out in the Annexes to Directives 86/362/EEC and 90/642/EEC, to allow for proper surveillance and control of the prohibition of their uses and to protect the consumer. (9) Directives 86/362/EEC and 90/642/EEC should therefore be amended accordingly. (10) The measures provided for in this Directive are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DIRECTIVE: Article 1 Annex II to Directive 86/362/EEC is amended in accordance with Annex I to this Directive. Article 2 Annex II to Directive 90/642/EEC is amended in accordance with Annex II to this Directive. Article 3 Member States shall adopt and publish, by 5 April 2008 at the latest, the laws, regulations and administrative provisions necessary to comply with this Directive. They shall forthwith communicate to the Commission the text of those provisions and a correlation table between those provisions and this Directive. They shall apply those provisions from 6 April 2008. When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made. Article 4 This Directive shall enter into force on the 20th day following its publication in the Official Journal of the European Union. Article 5 This Directive is addressed to the Member States. Done at Brussels, 4 October 2007. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 221, 7.8.1986, p. 37. Directive as last amended by Commission Directive 2007/57/EC (OJ L 243, 18.9.2007, p. 61). (2) OJ L 350, 14.12.1990, p. 71. Directive as last amended by Directive 2007/57/EC. (3) OJ L 230, 19.8.1991, p. 1. Directive as last amended by Commission Directive 2007/52/EC (OJ L 214, 17.8.2007, p. 3). (4) OJ L 235, 30.8.2006, p. 17. (5) OJ L 187, 8.7.2006, p. 24. (6) OJ L 246, 22.9.2005, p. 17. (7) OJ L 104, 13.4.2006, p. 30. (8) Guidelines for predicting dietary intake of pesticide residues (revised), prepared by the GEMS/Food Programme in collaboration with the Codex Committee on Pesticide Residues, published by the World Health Organisation 1997 (WHO/FSF/FOS/97.7). (9) Opinion of the Scientific Committee on Plants regarding questions relating to amending the Annexes to Council Directives 86/362/EEC, 86/363/EEC and 90/642/EEC (Opinion expressed by the Scientific Committee on Plants, 14 July 1998) (http://europa.eu.int/comm/food/fs/sc/index_en.html). ANNEX I In Part A of Annex II to Directive 86/362/EEC, the following lines for bifenazate, pethoxamid, pyrimethanil and rimsulfuron are added: Pesticide residues Maximum levels in mg/kg Bifenazate 0,01 (1) (2) CEREALS Pethoxamid 0,01 (1) (2) CEREALS Pyrimethanil 0,05 (1) (2) CEREALS Rimsulfuron 0,05 (1) (2) CEREALS (1) Indicates lower limit of analytical determination. (2) Indicates provisional maximum residue level in accordance with Article 4(1)(f) of Directive 91/414/EEC: unless amended, this level will become definitive with effect from 25 October 2011. ANNEX II In Part A of Annex II to Directive 90/642/EEC, the following columns for bifenazate, pethoxamid, pyrimethanil and rimsulfuron are added: Pesticide residues and maximum residue levels (mg/kg) Groups and examples of individual products to which the MRLs apply Bifenazate Pethoxamid Pyrimethanil Rimsulfuron 1. Fruit, fresh, dried or uncooked, preserved by freezing, not containing added sugar; nuts 0,01 (1) (2) 0,05 (1) (2) (i) CITRUS FRUIT 0,01 (1) (2) 10 (2) Grapefruit Lemons Limes Mandarins (including clementines and other hybrids) Oranges Pomelos Others (ii) TREE NUTS (shelled or unshelled) 0,01 (1) (2) Almonds 0,2 (2) Brazil nuts Cashew nuts Chestnuts Coconuts Hazelnuts Macadamia Pecans Pine nuts Pistachios 0,2 (2) Walnuts Others 0,05 (1) (2) (iii) POME FRUIT 0,01 (1) (2) 5 (2) Apples Pears Quinces Others (iv) STONE FRUIT 0,01 (1) (2) Apricots 3 (2) Cherries Peaches (including nectarines and similar hybrids) 10 (2) Plums 3 (2) Others 0,05 (1) (2) (v) BERRIES AND SMALL FRUIT (a) Table and wine grapes 0,01 (1) (2) 5 (2) Table grapes Wine grapes (b) Strawberries (other than wild) 2 (2) 5 (2) (c) Cane fruit (other than wild) 0,01 (1) (2) Blackberries 10 (2) Dewberries Loganberries Raspberries 10 (2) Others 0,05 (1) (2) (d) Other small fruit & berries (other than wild) 0,01 (1) (2) 5 (2) Bilberries Cranberries Currants (red, black and white) Gooseberries Others (e) Wild berries and wild fruit 0,01 (1) (2) 0,05 (1) (2) (vi) MISCELLANEOUS 0,01 (1) (2) Avocados Bananas 0,1 (2) Dates Figs Kiwi Kumquats Litchis Mangoes Olives (table consumption) Olives (oil extraction) Papaya Passion fruit Pineapples Pomegranate Others 0,05 (1) (2) 2. Vegetables, fresh or uncooked, frozen or dry 0,01 (1) (2) 0,05 (1) (2) (i) ROOT AND TUBER VEGETABLES 0,01 (1) (2) Beetroot Carrots 1 (2) Cassava Celeriac Horseradish Jerusalem artichokes Parsnips Parsley root Radishes Salsify Sweet potatoes Swedes Turnips Yam Others 0,05 (1) (2) (ii) BULB VEGETABLES 0,01 (1) (2) Garlic Onions 0,1 (2) Shallots Spring onions Others 0,05 (1) (2) (iii) FRUITING VEGETABLES (a) Solanacea Tomatoes 0,5 (2) 1 (2) Peppers 2 (2) 2 (2) Aubergines 0,5 (2) 1 (2) Okra Others 0,01 (1) (2) 0,05 (1) (2) (b) Cucurbits  edible peel 0,3 (2) 1 (2) Cucumbers Gherkins Courgettes Others (c) Cucurbits  inedible peel 0,01 (1) (2) 0,05 (1) (2) Melons Squashes Watermelons Others (d) Sweetcorn 0,01 (1) (2) 0,05 (1) (2) (iv) BRASSICA VEGETABLES 0,01 (1) (2) 0,05 (1) (2) (a) Flowering brassica Broccoli (including Calabrese) Cauliflower Others (b) Head brassica Brussels sprouts Head cabbage Others (c) Leafy brassica Chinese cabbage Kale Others (d) Kohlrabi (v) LEAF VEGETABLES AND FRESH HERBS 0,01 (1) (2) (a) Lettuce and similar Cress Lamb's lettuce Lettuce 10 (2) Scarole (broad-leaf endive) Rocket Leaves and stems of brassica, including turnip greens Others 0,05 (1) (2) (b) Spinach and similar 0,05 (1) (2) Spinach Beet leaves (chard) Others (c) Watercress 0,05 (1) (2) (d) Witloof 0,05 (1) (2) (e) Herbs 3 (2) Chervil Chives Parsley Celery leaves Others (vi) LEGUME VEGETABLES (fresh) 0,01 (1) (2) Beans (with pods) 2 (2) Beans (without pods) Peas (with pods) Peas (without pods) 0,2 (2) Others 0,05 (1) (2) (vii) STEM VEGETABLES (fresh) 0,01 (1) (2) Asparagus Cardoons Celery Fennel Globe artichokes Leeks 1 (2) Rhubarb Others 0,05 (1) (2) (viii) FUNGI 0,01 (1) (2) 0,05 (1) (2) (a) Cultivated mushrooms (b) Wild mushrooms 3. Pulses 0,01 (1) (2) 0,01 (1) (2) 0,5 (2) 0,05 (1) (2) Beans Lentils Peas Lupines Others 4. Oilseeds 0,02 (1) (2) 0,01 (1) (2) 0,1 (1) (2) 0,05 (1) (2) Linseed Peanuts Poppy seed Sesame seed Sunflower seed Rape seed Soya bean Mustard seed Cotton seed Hemp seed Pumpkin seed Others 5. Potatoes 0,01 (1) (2) 0,01 (1) (2) 0,05 (1) (2) 0,05 (1) (2) Early potatoes Ware potatoes 6. Tea (dried leaves and stalks, fermented or otherwise, Camellia sinensis) 0,02 (1) (2) 0,02 (1) (2) 0,1 (1) (2) 0,1 (2) 7. Hops (dried), including hop pellets and unconcentrated powder 0,02 (1) (2) 0,02 (1) (2) 0,1 (1) (2) 0,1 (1) (2) (1) Indicates lower limit of analytical determination. (2) Indicates provisional maximum residue level in accordance with Article 4(1)(f) of Directive 91/414/EEC: unless amended, this level will become definitive with effect from 25 October 2011.